Citation Nr: 1550051	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen service connection for deteriorated L4 disk with nerve impingement. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1979 to August 1983, March 2002 to June 2002, January 2003 to September 2003, and November 2004 to November 2005.  The Veteran also served in the Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim to reopen service connection for a lumbar spine disorder was received in February 2010.  

In a May 2011 substantive appeal (on a VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge, which was subsequently scheduled for April 2014, and notice was sent to the Veteran.  Pursuant to the Veteran's request, the hearing was rescheduled for June 2014, and notice was sent to the Veteran.  The hearing was again rescheduled for August 2014, and notice was sent to the Veteran.  The Veteran did not report for the scheduled Board hearing in August 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Reopening Service Connection for a Lumbar Spine Disorder

The Veteran seeks to reopen the previously denied claim of service connection for deteriorated L4 disk with nerve impingement.  The claim, initially filed in December 2007, was originally denied in a May 2008 rating decision on the basis that the Veteran failed to report for a scheduled VA examination.  The RO readjudicated the appeal (within the one year appeal period of the May 2008 rating decision) and continued to deny the claim in an August 2008 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).  Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.

There are differing adjudicative approaches on the question of whether the receipt of "relevant" service records requires either (a) "reopening" of the claim that is then followed by reconsideration (with de novo review), or (b) reconsideration (with de novo review) without first reopening the claim.  Neither the regulation at 38 C.F.R. § 3.156(c) nor case law provides clear guidance as to whether the adjudicator must first reopen the claim (based upon "relevant" service treatment record evidence that, if relevant, is by definition both new and material) prior to reconsidering (readjudicating de novo) the prior denial of the claim.

One approach suggests reopening prior to reconsideration.  See Vigil, 22 Vet. App. at 66 ("the original claim is not just re-opened, it is reconsidered").  Consistent with this approach is the fact that the provisions of 38 C.F.R. § 3.156(c) were placed under the regulation at 38 C.F.R. § 3.156 entitled "New and material evidence."  While it is clear that any reopening (or proceeding to reconsideration without reopening) under the standard of "relevant" service department records does not as a matter of law invoke or require the "new and material" evidence standards of 38 C.F.R. § 3.156(a), the Board is unable to imagine a scenario in which "relevant" service department records (that, by definition of being relevant, pertain to one element of a previously denied claim) under 38 C.F.R. § 3.156(c) would not also meet the very "low" reopening standards of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Both approaches would vitiate finality and result in a reconsideration of the prior decision, so would preserve the earliest effective date available for service connection for a lumbar spine disorder, and can result in no prejudice to the Veteran.  "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  70 Fed. Reg. 35,388 (June 20, 2005).  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that "under either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); see Vigil at 65 (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen"); see also Cline v. Shinseki, 26 Vet.App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c)).

The Veteran's service treatment records appear to be largely missing from the claims file, specifically from the periods of active service from March 2002 to June 2002, January 2003 to September 2003, and November 2004 to November 2005.  In such cases, VA has a heightened duty to assist in developing evidence to substantiate a claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Further, the evidence of record reflects that the Veteran was also deployed in 2014.  The AOJ should attempt to obtain any outstanding active service and Reserves service treatment records.  

As these federal records in service department custody are potentially "relevant" to the issue on appeal, such records are necessary prior to adjudicating the issue of whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.  38 C.F.R. § 3.156(c).  The Board has the authority to develop some evidence, especially existing and identified relevant federal documents that are in the service department's possession, even prior to reopening.  See 38 U.S.C.A. § 5103A(g) (2014) (providing that nothing in the VCAA shall be construed as precluding VA from providing such other in substantiating a claim as the VA Secretary considers appropriate); Counts v. Brown, 6 Vet. App. 473, 476-77 (1994), appeal dismissed 66 F.3d 345 (Fed. Cir. 1995), cert denied 116 S.Ct. 1041 (1996) (noting that White and Ivey "stand for the proposition that, even absent the submission of new and material evidence, the duty to assist may still be triggered under appropriate circumstances" and holding that the case should be remanded to obtain outstanding service treatment records); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (noting that 38 U.S.C. § 5103A "does not require VA to assist claimants attempting to reopen," but that "VA has chosen to assist claimants attempting to reopen in limited circumstances"); White v. Derwinski, 1 Vet. App. 519, 520-21 (1991) (holding that the duty to assist required remanding the matter even to obtain outstanding private treatment records, which may have been sufficient to warrant reopening the matter); Ivey v. Derwinski, 2 Vet. App. 320 (1992) (citing to White and again finding that the new and material issue should have been remanded to obtain outstanding private treatment records); Booth v. Brown, 8 Vet. App. 109 (1995) (holding that the Board may develop for a VA examination report and VA treatment records even prior to reopening).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record any outstanding service treatment records for the Veteran's periods of active service and any Reserves service treatment records.  

2.  After undertaking any additional development deemed appropriate, readjudicate the issue of whether new and material evidence has been received to reopen service connection for deteriorated L4 disk with nerve impingement.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

